Citation Nr: 1226173	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed sleep apnea, to include on a secondary basis.

2.  Entitlement to service connection for claimed anemia, to include on a secondary basis.

3.  Entitlement to service connection for claimed restless leg syndrome, to include on a secondary basis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Shera Finn, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for sleep apnea is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran filed a timely December 2009 Notice of Disagreement (NOD) with the October 2009 RO decision that denied anemia and restless leg syndrome.  

2.  The RO furnished the Veteran a Statement of the Case (SOC) on December 13, 2010.  The Veteran was advised to file his Substantive Appeal within 60 days from the date of the SOC, or within the remainder of the one-year period from the date of notice of the RO decision being appealed.  

3.  The Veteran is not shown to have filed a timely Substantive Appeal in response to the SOC provided to him in December 2010.


CONCLUSIONS OF LAW

1.  A timely Substantive Appeal was not received as to claim of service connection for anemia; thus, the Board has no jurisdiction to consider the appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20. 200, 20.202, 20.302, 20.303 (2011).

2.  A timely Substantive Appeal was not received as to the claim of service connection for restless leg syndrome; thus, the Board has no jurisdiction to consider the appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20. 200, 20.202, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is well-established that any statutory tribunal, like the Board, must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To have jurisdiction to review an RO denial, the Board must have before it a timely Substantive Appeal.  A timely appeal requires, first, a written NOD within one year after the date of notice of the RO denial.  

An NOD is a written statement of a claimant or his representative expressing dissatisfaction with an adjudicative determination of the agency of original jurisdiction (that is, the RO) and a desire to contest it.  38 C.F.R. § 20.201 (2011).  Thereafter, the RO must issue a SOC on the matter being appealed.  

Then, the appeal must be perfected by filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  38 U.S.C.A. § 7105(a), 38 C.F.R. §§ 20.200-20.202.  

A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 C.F.R. § 20.302.

An extension of the 60-day period for filing a Substantive Appeal or of the 60-day period for responding to an SOC or supplemental SOC may be granted for good cause.  38 C.F.R. § 20.303.  

If a timely appeal is not filed with a determination, it becomes final.  38 U.S.C.A. § 7105(c).  If a timely substantive appeal has not been received, the appeal may be dismissed.  VAOPGCPREC 9- 99.

The Veteran filed a timely December 2009 NOD with the October 2009 RO decision that, in pertinent part, denied service connection for anemia and restless leg syndrome.  

The RO issued the Veteran an SOC in December 2010.  The Veteran was advised to file his Substantive Appeal within 60 days from the date of the SOC, or within the remainder of the one-year period from the date of notice of the RO decision being appealed, whichever was later.  

The record does not show that VA ever received a VA Form 9, or equivalent letter.  In April 2012, the Veteran's representative submitted an informal hearing presentation, which could have been accepted as a Substantive Appeal.  

Thus, because a VA Form 9 or other suitable statement was not received within one year after notice of the October 2009 rating decision or within 60 days after the issuance of the SOC on December 13, 2010, a timely appeal is not deemed to have been filed.

The Board also notes that there is no evidence of communication from the Veteran or a representative seeking an extension of time to perfect his appeal, received after the SOC was issued.  38 C.F.R. § 20.303.

When a claimant fails to file a Substantive Appeal in a timely manner, he is statutorily barred from appealing the RO decision.   Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Accordingly, on this record, the Board finds that, as it lacks jurisdiction to address the appeal of the claim of service connection for anemia or restless leg syndrome, it must be dismissed.


ORDER

The appeal of the claim of service connection for anemia is dismissed.

The appeal of the claim of service connection for restless leg syndrome is dismissed.


REMAND

The Veteran requested a hearing as indicated on the February 2009 VA Form 9.  A hearing was not scheduled.  

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

Because of the failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.  


Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO should make arrangements to have the Veteran scheduled for a hearing before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing in a timely fashion.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


